297 So. 2d 399 (1974)
In re John Earl ALLEN
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 854.
Supreme Court of Alabama.
July 11, 1974.
William J. Baxley, Atty. Gen. and Sarah M. Greenhaw, Asst. Atty. Gen., for the State.
No brief for respondent.
JONES, Justice.
Petition of The State, by its Attorney General, for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Allen v. State, 53 Ala.App. 66, 297 So. 2d 391.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and McCALL, JJ., concur.